   Case: 1:12-cv-06170 Document #: 146 Filed: 02/24/21 Page 1 of 3 PageID #:4162




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

United States of America ex rel.              )
LEONARD LOGAN,                                )
                                              )       Case No. 12 CV 6170
       Petitioner,                            )
                                              )
               vs.                            )
                                              )
NEDRA CHANDLER, Warden,                       )
                                              )       Judge Kennelly
       Respondent.                            )


                             PETITIONER’S STATUS REPORT
                             ON STATE COURT PROCEEDINGS


       NOW COMES Petitioner Leonard Logan, by and through his counsel, and presents the

following status report on the state court proceedings in this case:

       1.      Petitioner provides this status report to update the Court on the status of his state

court proceedings.

       2.      On March 4, 2020, this Court granted Petitioner’s motion to voluntarily dismiss

his unexhausted claims and lifted the stay previously granted to Petitioner. Dckt. 142. This

ruling left this matter ready for resolution of the claims that Petitioner properly exhausted and

that this Court heard at the evidentiary hearing of this matter. The evidentiary hearing is

complete and this case is ready for adjudication.

       3.      Petitioner kept pursuing his unexhausted claims in state court despite the lifting of

the stay, and had an evidentiary hearing on those post-conviction claims over the course of 2019

and 2020. In September 2020, his state post-conviction case on those unexhausted claims

proceeded to appeal. That appeal is proceeding but has been delayed by the COVID-19
   Case: 1:12-cv-06170 Document #: 146 Filed: 02/24/21 Page 2 of 3 PageID #:4163




pandemic and attendant delay in the preparation of his record on appeal. Petitioner expects the

record on appeal to finally be completed by March 5, 2021, which would make his opening brief

in the state court proceedings due on April 9, 2021.

       4.      Petitioner has conferred with Respondent prior to the filing of this report, and

both parties are willing to appear at any status conference set by this Court, or to provide a

further status report as directed by this Court.


                                                       Respectfully Submitted,


                                                       /s/ Tara Thompson

                                                       Jon Loevy
                                                       Tara Thompson
                                                       David B. Owens
                                                       Karl Leonard
                                                       THE EXONERATION PROJECT
                                                         at the University of Chicago Law School
                                                       6020 S. University Avenue
                                                       Chicago, IL 60637
                                                       (312) 789-4955
                                                       tara@exonerationproject.org
                                                       Counsel for Petitioner

                                                       DATE:          September 24, 2021




                                                   2
   Case: 1:12-cv-06170 Document #: 146 Filed: 02/24/21 Page 3 of 3 PageID #:4164




                                CERTIFICATE OF SERVICE

       I, Tara Thompson, an attorney, certify that on February 24, 2021, I sent by electronic
means a copy of the attached Status Report on State Court Proceedings, to counsel of record
through this Court’s CM/ECF System.

                                                    /s/Tara Thompson




                                                3
